Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Michael Dreznes, Reg. No. 59965, on 08/01/2022, following an email on 08/01/2022 and original interview on 07/12/2022.

The following claims have been amended:
1.  	(Currently amended) A method comprising:
	receiving a command to initiate an application;
	in response to the command, generating a root node of a tree structure corresponding to a first hierarchy of views representing a user interface (UI) for the application, the root node representing a root view of the first hierarchy of views;
	generating a child node of the root node for including in the tree structure corresponding to the first hierarchy of views, the child node representing a first type of view of the first hierarchy of views;
	generating a first child node of the child node for including in the tree structure corresponding to the first hierarchy of views, the first child node representing a second type of view of the first hierarchy of views; and
	generating a graph including nodes, each node corresponding to a different attribute of the UI, wherein the root node, the child node, and the first child node of the tree structure corresponding to the first hierarchy of views have relationships with respective nodes from the graph, and the graph is separate from the first hierarchy of views which is separate from the tree structure, wherein each node of the tree structure corresponding to the first hierarchy of views is assigned a particular number of attributes from the respective nodes of the graph.

8. 	(Currently amended) A system comprising[[;]]: 
a processor; 
a memory device containing instructions, which when executed by the processor cause the processor to provide: 
in response to receipt of a command to initiate an application, generating a root node of a tree structure corresponding to a first hierarchy of views representing a user interface (UI), the root node representing a root view of the first hierarchy of views; 
generate a child node of the root node for including in the tree structure corresponding to the first hierarchy of views, the child node representing a first type of view; 
generate a first child node of the child node for including in the tree structure corresponding to the first hierarchy of views, the first child node representing a second type of view; and 
generate a graph including nodes, each node corresponding to a different attribute of the UI, wherein the root node, the child node, the first child node of the tree structure corresponding to the first hierarchy of views have relationships with respective nodes from the graph, and the graph being separate from the first hierarchy of views which is separate from the tree structure, wherein each node of the tree structure corresponding to the first hierarchy of views is assigned a particular number of attributes from the respective nodes of the graph.


15. 	(Currently amended) A non-transitory computer-readable medium comprising instructions, which when executed by a computing device, cause the computing device to perform operations comprising: 
generating a root node of a tree structure corresponding to a first hierarchy of views representing a user interface (UI) of an application; 
generating a child node of the root node for including in the tree structure corresponding to the first hierarchy of views, the child node representing a first type of view; 
generating a first child node of the child node for including in the tree structure corresponding to the first hierarchy of views, the first child node representing a second type of view; and 
generating a graph including nodes, each node corresponding to a different attribute of the UI, wherein the root node, the child node, the first child node of the tree structure corresponding to the first hierarchy of views have relationships with respective nodes from the graph, the graph is separate from the first hierarchy of views, and the first hierarchy of views is separate from the tree structure and the graph, wherein each node of the tree structure corresponding to the first hierarchy of views is assigned a particular number of attributes from the respective nodes of the graph.


The following is an examiner’s statement of reasons for allowance:

The prior arts of record when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 8, and 15 when taken in the context of the claims as a whole.  Specifically, the combination wherein generating a graph including nodes, each node corresponding to a different attribute of the UI, wherein the root node, the child node, and the first child node of the tree structure corresponding to the first hierarchy of views have relationships with respective nodes from the graph, and the graph is separate from the first hierarchy of views which is separate from the tree structure, wherein each node of the tree structure corresponding to the first hierarchy of views is assigned a particular number of attributes from the respective nodes of the graph.
At best the prior arts of record, specifically, specifically, Shi (US 2021/0256088 A1) teaches: [0041] as shown in FIG. 3, the root node of the multi-fork tree is the view name. UIWindow corresponding to the array element ID 6 of the highest-level array A1; [0042] marks the view name corresponding to the array element of the next-highest-level array as the child node of the root node of the multi-fork tree, connects the child node to the root node using a preset connection line to form a plurality of branches of the multi-fork tree. It should be understood that the root node is also the parent node of the foregoing child nodes; [0043] as shown in FIG. 3, the next-level array A3 includes three array elements ID1, ID4, and ID5, and the corresponding view names are UIView, ChildController, and ChildController, respectively; [0034] The view name can directly reflect the view type. For example, UIWindow (a kind of control name) belongs to the window type control, Mutton belongs to the button type control, and RootViewController belongs to the root view controller etc.; [0056] the step of generating hierarchical paths respectively corresponding to the plurality of views according to the multi-fork tree includes: according to the attribute information, the touchable view in the page screenshot is identified; according to the view identifier corresponding to the touchable view, the corresponding node is queried in the multi-fork tree, and the node is marked as the target node; the view name respectively corresponding to the plurality of nodes from the root node to the target node are sequentially joined using the first preset identifier to obtain a directory string; the different view types corresponding to nodes of the same hierarchy are separately numbered, and the numbers are regarded as view indexes of the corresponding views; [0034] attribute information of the plurality of views within the current page; Nguyen et al. (US 2016/0034441 A1) teaches: [0065] computer vision techniques are applied to the input graphical representation (element 205) to identify attributes (e.g., candidate atomic elements) of the UI screen. The output of block 130 is a view hierarchy representation of vision boxes, i.e., nested bounding boxes of screen elements identified using computer vision (element 210). The hierarchy may be thought of as a tree structure, as described above, with various types of nodes (e.g., root, parent, child, leaf); There are two different outputs of OCR process 140. One output (element 215) shows where individual words are identified and placed within their own bounding boxes (“one box per word”). The other output (element 220) shows where lines of text are identified without regard to individual word boundaries, and bounding boxes are identified for each line (“one box per line”; output OCR words 215 and output view hierarchy 210 are merged to identify where an OCR word is aligned within a computer vision box and vision boxes that do not align with any particular set of words, in order to potentially identify; additional processes are performed on the result of the previous plurality of merge passes, to create a further refined view hierarchy (element 225) for the specific target OS. This view hierarchy is a hierarchy of views as discussed above in the background section prior to the discussion of FIG. 1 and is different from element 210, which includes only computer vision boxes identified by computer vision processing; [0042] In a view hierarchy, each view can have its own parameters such as height, width, background color, and position; Nychis et al. (US 2016/0259651 A1) teaches: [0084]-[0085], [0096] as shown in FIGS. 1A and 1B, the root of object hierarchy 100 is "desktop" object 102 that corresponds to the desktop interface of the WINDOWS operating system; since all other GUI elements shown in display screen 150 visually appear as being contained within the desktop interface, the objects in the object hierarchy 100 that correspond to these GUI elements are descendants of the root object 102. For example, "calculator" object 104 is a child of the root desktop object 102 and corresponds to GUI element 154 of the calculator program, which is contained within the desktop interface; an object hierarchy corresponding to active GUI elements of the computer programs executing on a computing device as shown in FIG. 1B.  None of the references expressly teach wherein generating a graph including nodes, each node corresponding to a different attribute of the UI, wherein the root node, the child node, and the first child node of the tree structure corresponding to the first hierarchy of views have relationships with respective nodes from the graph, and the graph is separate from the first hierarchy of views which is separate from the tree structure, wherein each node of the tree structure corresponding to the first hierarchy of views is assigned a particular number of attributes from the respective nodes of the graph.
In addition, neither references uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 8, and 15 as a whole.  
Thus, claims 1-20 are allowed over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REJI KARTHOLY whose telephone number is (571)272-3432.  The examiner can normally be reached on Monday - Thursday 7:30 am - 3:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached at 571 272 7212.  The fax phone number for the organization where this application or proceeding is assigned is 571 483 7388.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.
/R.K./Examiner, Art Unit 2143        
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143